353 F.2d 80
M & S STEEL COMPANY, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 21898.
United States Court of Appeals Fifth Circuit.
November 16, 1965.

W. M. Beck, Sr., Beck & Beck, Fort Payne, Ala., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Michael R. Brown, Atty., N.L.R.B., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Elliott Moore, Atty., N.L.R.B., Washington, D. C., for respondent.
Before TUTTLE, Chief Judge, and RIVES and GEWIN, Circuit Judges.
PER CURIAM:


1
In this case, M & S Steel Company, Incorporated filed its petition to review and set aside an order of the National Labor Relations Board, 29 U.S.C.A. § 151 et seq., (§ 10(f) of the Act). In answer the Board has requested enforcement of its order.


2
The Board concluded that the company violated § 8(a) (1) of the Act by (1) promulgating a rule which prohibited its employees from distributing union literature on their own time in non-working areas of the plant; and (2) interrogating employee Tommie Williams concerning his protected activities in such fashion as to constitute interference, restraint, and coercion within the meaning of the Act. The Board also found that the company violated § 8(a) (1), (3) and (4) of the Act by discriminatorily discharging Williams because of his union activities and his resort to the Board for assistance.


3
It is our conclusion that the record as a whole amply supports the findings and conclusions of the Board, and that the Board's order is valid and proper. See Republic Aviation Corp. v. N. L. R. B., 324 U.S. 793, 803, n. 10, 65 S. Ct. 982, 988, 89 L. Ed. 1372, 1379; N. L. R. B. v. Walton Mfg. Co. (5 Cir.) 289 F.2d 177, 180; N. L. R. B. v. Griggs Equipment (5 Cir.) 307 F.2d 275, 278; Pratt & Whitney Aircraft Div., etc. v. N. L. R. B. (5 Cir.) 310 F.2d 676, 679; N. L. R. B. v. Ewell Engineering & Contracting Co. (5 Cir.) 315 F.2d 375. Accordingly, the petition to review is denied, and the Board's order is enforced.